  Case 12-26775-KCF           Doc 72       Filed 01/16/20 Entered 01/16/20 14:39:32             Desc Main
                                          Document      Page 1 of 14

                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


       In re: 111 GLENDALE DRIVE, INC.                              §   Case No. 12-26775-KCF
                                                                    §
                                                                    §
   Debtor(s)                                                        §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         Bunce D. Atkinson, Trustee, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $225,000.00                        Assets Exempt: $0.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$19,578.69          Claims Discharged
                                                     Without Payment: $0.00

 Total Expenses of Administration:$187,830.99


         3) Total gross receipts of $    207,409.68 (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2 ), yielded net receipts of $207,409.68
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 12-26775-KCF              Doc 72      Filed 01/16/20 Entered 01/16/20 14:39:32                         Desc Main
                                            Document      Page 2 of 14


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                              $0.00          $84,483.85         $79,679.38        $19,578.69

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                           0.00          187,830.99        187,830.99         187,830.99

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                     0.00                0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                     0.00                0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                         0.00                0.00               0.00                 0.00

                                               $0.00         $272,314.84        $267,510.37       $207,409.68
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on June 30, 2012.
  The case was pending for 90 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 12/19/2019                 By: /s/Bunce D. Atkinson, Trustee
                                        Trustee, Bar No.: BA-9186


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                Case 12-26775-KCF                 Doc 72       Filed 01/16/20 Entered 01/16/20 14:39:32                            Desc Main
                                                              Document      Page 3 of 14



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                                 $ AMOUNT
               DESCRIPTION
                                                                                          TRAN. CODE 1                             RECEIVED
     Checking accounts at Beneficial Savings Bank, Fa                                     1129-000                                   19,151.14

     Potential Insurance Claim for cleanup of propert                                     1229-000                                  188,258.54


    TOTAL GROSS RECEIPTS                                                                                                           $207,409.68

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                                 $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                  PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                                 $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS             CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED              PAID
                                                       CODE                6D)
           1      Township of Bordentown               4700-000            N/A                        4,804.47              0.00                 0.00

           2      Arecon, Ltd.                         4220-000            N/A                     79,679.38           79,679.38           19,578.69


    TOTAL SECURED CLAIMS                                                          $0.00          $84,483.85           $79,679.38          $19,578.69



EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                                      UNIFORM
        PAYEE                                                          CLAIMS                 CLAIMS                  CLAIMS             CLAIMS
                                                       TRAN.
                                                                      SCHEDULED              ASSERTED                ALLOWED              PAID
                                                       CODE
 Trustee Compensation - Bunce D. Atkinson,                  2100-000             N/A                 13,620.48         13,620.48           13,620.48
 Trustee
 Other - International Sureties                             2300-000             N/A                      0.00              0.00                 0.00

 Other - Treasurer-State of New Jersey                      2990-000             N/A                  3,365.00          3,365.00            3,365.00




UST Form 101-7-TDR (10/1/2010)
          Case 12-26775-KCF           Doc 72    Filed 01/16/20 Entered 01/16/20 14:39:32        Desc Main
                                               Document      Page 4 of 14
 Attorney for Trustee Expenses (Trustee     3120-000      N/A              428.35     428.35           428.35
 Firm) - ATKINSON & DeBARTOLO, P.C.
 Attorney for Trustee Fees (Trustee Firm) - 3110-000      N/A        18,136.50      18,136.50        18,136.50
 ATKINSON & DeBARTOLO, P.C.
 Other - Arecon LTD                         3992-000      N/A         3,036.58       3,036.58         3,036.58

 Other - Tyler & Carmeli, P.C.                 3220-000   N/A               47.92      47.92            47.92

 Other - Tyler & Carmeli, PC                   3210-000   N/A         6,892.59       6,892.59         6,892.59

 Other - Tyler & Carmeli, P.C.                 3210-000   N/A        61,040.65      61,040.65        61,040.65

 Attorney for Trustee Expenses (Trustee     3120-000      N/A               36.54      36.54            36.54
 Firm) - ATKINSON & DeBARTOLO, P.C.
 Attorney for Trustee Expenses (Trustee     3120-000      N/A               42.66      42.66            42.66
 Firm) - ATKINSON & DeBARTOLO, P.C.
 Attorney for Trustee Expenses (Trustee     3120-000      N/A              127.74     127.74           127.74
 Firm) - ATKINSON & DeBARTOLO, P.C.
 Attorney for Trustee Fees (Trustee Firm) - 3110-000      N/A         6,763.00       6,763.00         6,763.00
 ATKINSON & DeBARTOLO, P.C.
 Attorney for Trustee Fees (Trustee Firm) - 3110-000      N/A        12,396.00      12,396.00        12,396.00
 ATKINSON & DeBARTOLO, P.C.
 Attorney for Trustee Fees (Trustee Firm) - 3110-000      N/A         1,640.00       1,640.00         1,640.00
 ATKINSON & DeBARTOLO, P.C.
 Other - Arecon LTD                         3992-000      N/A        39,646.25      39,646.25        37,646.25

 Other - Arecon LTD - Arecon LTD               3992-001   N/A        N/A              N/A             2,000.00

 Other - Rabobank, N.A.                        2600-000   N/A               22.03      22.03            22.03

 Other - Rabobank, N.A.                        2600-000   N/A               26.59      26.59            26.59

 Other - Rabobank, N.A.                        2600-000   N/A               29.30      29.30            29.30

 Other - Rabobank, N.A.                        2600-000   N/A               28.34      28.34            28.34

 Other - Rabobank, N.A.                        2600-000   N/A               25.56      25.56            25.56

 Other - Rabobank, N.A.                        2600-000   N/A               30.08      30.08            30.08

 Other - Rabobank, N.A.                        2600-000   N/A               27.31      27.31            27.31

 Other - Rabobank, N.A.                        2600-000   N/A               26.36      26.36            26.36

 Other - Rabobank, N.A.                        2600-000   N/A               29.96      29.96            29.96

 Other - Rabobank, N.A.                        2600-000   N/A               25.37      25.37            25.37

 Other - ATKINSON & DeBARTOLO, P.C.            2300-000   N/A               22.70      22.70            22.70

 Other - Rabobank, N.A.                        2600-000   N/A               29.86      29.86            29.86

 Other - Rabobank, N.A.                        2600-000   N/A               27.98      27.98            27.98

 Other - Rabobank, N.A.                        2600-000   N/A               25.23      25.23            25.23

 Other - Rabobank, N.A.                        2600-000   N/A               26.10      26.10            26.10

 Other - Rabobank, N.A.                        2600-000   N/A               28.76      28.76            28.76

 Other - Rabobank, N.A.                        2600-000   N/A               26.73      26.73            26.73

 Other - Rabobank, N.A.                        2600-000   N/A               23.20      23.20            23.20

 Other - Rabobank, N.A.                        2600-000   N/A               26.37      26.37            26.37

 Other - Rabobank, N.A.                        2600-000   N/A               20.06      20.06            20.06




UST Form 101-7-TDR (10/1/2010)
          Case 12-26775-KCF           Doc 72    Filed 01/16/20 Entered 01/16/20 14:39:32     Desc Main
                                               Document      Page 5 of 14
 Other - Rabobank, N.A.                        2600-000   N/A           21.22        21.22          21.22

 Other - Rabobank, N.A.                        2600-000   N/A           20.53        20.53          20.53

 Other - Rabobank, N.A.                        2600-000   N/A           17.85        17.85          17.85

 Other - Rabobank, N.A.                        2600-000   N/A           22.46        22.46          22.46

 Other - ATKINSON & DeBARTOLO, P.C.            2300-000   N/A            9.76         9.76           9.76

 Other - Rabobank, N.A.                        2600-000   N/A           19.78        19.78          19.78

 Other - Rabobank, N.A.                        2600-000   N/A           18.42        18.42          18.42

 Other - International Sureties                2300-000   N/A           -3.89        -3.89          -3.89

 Other - Rabobank, N.A.                        2600-000   N/A           21.03        21.03          21.03

 Other - Rabobank, N.A.                        2600-000   N/A           19.69        19.69          19.69

 Other - Rabobank, N.A.                        2600-000   N/A           19.00        19.00          19.00

 Other - Rabobank, N.A.                        2600-000   N/A           20.94        20.94          20.94

 Other - Rabobank, N.A.                        2600-000   N/A           20.25        20.25          20.25

 Other - Rabobank, N.A.                        2600-000   N/A           18.92        18.92          18.92

 Other - Rabobank, N.A.                        2600-000   N/A           20.85        20.85          20.85

 Other - Rabobank, N.A.                        2600-000   N/A           19.51        19.51          19.51

 Other - Rabobank, N.A.                        2600-000   N/A           18.84        18.84          18.84

 Other - Rabobank, N.A.                        2600-000   N/A           21.41        21.41          21.41

 Other - ATKINSON & DeBARTOLO, P.C.            2300-000   N/A            6.06         6.06           6.06

 Other - Rabobank, N.A.                        2600-000   N/A           18.73        18.73          18.73

 Other - Rabobank, N.A.                        2600-000   N/A           18.69        18.69          18.69

 Other - Rabobank, N.A.                        2600-000   N/A           21.25        21.25          21.25

 Other - Rabobank, N.A.                        2600-000   N/A           20.15        20.15          20.15

 Other - Rabobank, N.A.                        2600-000   N/A           27.60        27.60          27.60

 Other - Rabobank, N.A.                        2600-000   N/A           59.68        59.68          59.68

 Other - Rabobank, N.A.                        2600-000   N/A           35.49        35.49          35.49

 Other - Rabobank, N.A.                        2600-000   N/A           29.02        29.02          29.02

 Other - Rabobank, N.A.                        2600-000   N/A           15.42        15.42          15.42

 Other - Rabobank, N.A.                        2600-000   N/A           26.12        26.12          26.12

 Other - Rabobank, N.A.                        2600-000   N/A           31.16        31.16          31.16

 Other - Rabobank, N.A.                        2600-000   N/A          161.43       161.43         161.43

 Other - Rabobank, N.A.                        2600-000   N/A          220.72       220.72         220.72

 Other - ATKINSON & DeBARTOLO, P.C.            2300-000   N/A           63.45        63.45          63.45

 Other - Rabobank, N.A.                        2600-000   N/A          196.94       196.94         196.94




UST Form 101-7-TDR (10/1/2010)
          Case 12-26775-KCF           Doc 72    Filed 01/16/20 Entered 01/16/20 14:39:32          Desc Main
                                               Document      Page 6 of 14
 Other - Rabobank, N.A.                        2600-000         N/A        214.53        214.53          214.53

 Other - Rabobank, N.A.                        2600-000         N/A        179.59        179.59          179.59

 Other - Treasurer- State of New Jersey        2420-000         N/A     16,715.00     16,715.00        16,715.00

 Other - Rabobank, N.A.                        2600-000         N/A        113.84        113.84          113.84

 Other - Rabobank, N.A.                        2600-000         N/A         88.66         88.66            88.66

 Other - Rabobank, N.A.                        2600-000         N/A         82.31         82.31            82.31

 Other - Rabobank, N.A.                        2600-000         N/A         93.54         93.54            93.54

 Other - Rabobank, N.A.                        2600-000         N/A         82.07         82.07            82.07

 Other - Rabobank, N.A.                        2600-000         N/A         90.43         90.43            90.43

 Other - Rabobank, N.A.                        2600-000         N/A         84.65         84.65            84.65

 Other - Rabobank, N.A.                        2600-000         N/A         81.71         81.71            81.71

 Other - ATKINSON & DeBARTOLO, P.C.            2300-000         N/A         44.48         44.48            44.48

 Other - Rabobank, N.A.                        2600-000         N/A         92.82         92.82            92.82

 Other - Rabobank, N.A.                        2600-000         N/A         78.60         78.60            78.60

 Other - Rabobank, N.A.                        2600-000         N/A         84.10         84.10            84.10

 Other - Rabobank, N.A.                        2600-000         N/A         81.18         81.18            81.18

 Other - Rabobank, N.A.                        2600-000         N/A         88.38         88.38            88.38

 Other - Rabobank, N.A.                        2600-000         N/A         75.07         75.07            75.07

 Other - Rabobank, N.A.                        2600-000         N/A         57.97         57.97            57.97

 Other - Rabobank, N.A.                        2600-000         N/A         52.52         52.52            52.52

 Other - Rabobank, N.A.                        2600-000         N/A         27.07         27.07            27.07

 Other - Rabobank, N.A.                        2600-000         N/A         31.88         31.88            31.88

 Other - Rabobank, N.A.                        2600-000         N/A         28.95         28.95            28.95

 Other - Rabobank, N.A.                        2600-000         N/A         27.96         27.96            27.96

 Other - Rabobank, N.A.                        2600-000         N/A         31.80         31.80            31.80

 Other - Rabobank, N.A.                        2600-000         N/A         25.84         25.84            25.84

 Other - Rabobank, N.A.                        2600-000         N/A         26.49         26.49            26.49

 Other - Rabobank, N.A.                        2600-000         N/A         29.21         29.21            29.21

 Other - Rabobank, N.A.                        2600-000         N/A         28.27         28.27            28.27

 Other - ATKINSON & DeBARTOLO, P.C.            2300-000         N/A          9.90          9.90             9.90

 Other - Rabobank, N.A.                        2600-000         N/A         25.51         25.51            25.51

 Other - Rabobank, N.A.                        2600-000         N/A         30.03         30.03            30.03

 TOTAL CHAPTER 7 ADMIN. FEES                              N/A         $187,830.99   $187,830.99      $187,830.99
 AND CHARGES




UST Form 101-7-TDR (10/1/2010)
         Case 12-26775-KCF       Doc 72    Filed 01/16/20 Entered 01/16/20 14:39:32              Desc Main
                                          Document      Page 7 of 14

EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                   UNIFORM
    PAYEE                                       CLAIMS             CLAIMS             CLAIMS        CLAIMS
                                    TRAN.
                                               SCHEDULED          ASSERTED           ALLOWED         PAID
                                    CODE
                                            None

 TOTAL PRIOR CHAPTER ADMIN.                        N/A                       $0.00       $0.00          $0.00
 FEES AND CHARGES


EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                   UNIFORM      CLAIMS             CLAIMS
   CLAIM                                       SCHEDULED          ASSERTED            CLAIMS        CLAIMS
    NO.         CLAIMANT            TRAN.      (from Form        (from Proofs of     ALLOWED         PAID
                                    CODE           6E)                Claim)
                                            None

 TOTAL PRIORITY UNSECURED                                $0.00               $0.00       $0.00          $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                   UNIFORM      CLAIMS             CLAIMS
   CLAIM                                       SCHEDULED          ASSERTED            CLAIMS        CLAIMS
    NO.         CLAIMANT            TRAN.      (from Form        (from Proofs of     ALLOWED         PAID
                                    CODE           6F)                Claim)
                                            None

 TOTAL GENERAL UNSECURED                                 $0.00               $0.00       $0.00          $0.00
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                  Case 12-26775-KCF                       Doc 72           Filed 01/16/20 Entered 01/16/20 14:39:32                                          Desc Main
                                                                          Document      Page 8 of 14
                                                                                                                                                                          Exhibit 8


                                                                                 Form 1                                                                                   Page: 1

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 12-26775-KCF                                                                Trustee:        (500070)     Bunce D. Atkinson, Trustee
Case Name:        111 GLENDALE DRIVE, INC.                                               Filed (f) or Converted (c): 06/30/12 (f)
                                                                                         §341(a) Meeting Date:        08/10/12
Period Ending: 12/19/19                                                                  Claims Bar Date:             10/31/12

                               1                                          2                          3                      4                    5                    6

                    Asset Description                              Petition/               Estimated Net Value         Property             Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)                Unscheduled          (Value Determined By Trustee,   Abandoned             Received by       Administered (FA)/
                                                                    Values               Less Liens, Exemptions,      OA=§554(a)             the Estate        Gross Value of
Ref. #                                                                                       and Other Costs)                                                 Remaining Assets

 1       Real Estate at 234 Route 130, Bordentown,                   225,000.00                      225,000.00           OA                          0.00                    FA

 2       Checking accounts at Beneficial Savings Bank, Fa                 20,017.00                   20,017.00                                  19,151.14                    FA

 3       Potential Insurance Claim for cleanup of propert (u)             80,000.00                   80,000.00                                 188,258.54                    FA

 3       Assets     Totals (Excluding unknown values)                $325,017.00                    $325,017.00                               $207,409.68                  $0.00



     Major Activities Affecting Case Closing:

                  TFR was delivered to the UST on August 12, 2019 and has been scheduled for 11/21/2019 at 2:30p.m.

     Initial Projected Date Of Final Report (TFR):      August 31, 2014                    Current Projected Date Of Final Report (TFR):       August 12, 2019 (Actual)




                                                                                                                                           Printed: 12/19/2019 02:18 PM    V.14.60
                    Case 12-26775-KCF                      Doc 72          Filed 01/16/20 Entered 01/16/20 14:39:32                                            Desc Main
                                                                          Document      Page 9 of 14
                                                                                                                                                                                Exhibit 9


                                                                                   Form 2                                                                                       Page: 1

                                                        Cash Receipts And Disbursements Record
Case Number:         12-26775-KCF                                                                  Trustee:             Bunce D. Atkinson, Trustee (500070)
Case Name:           111 GLENDALE DRIVE, INC.                                                      Bank Name:           Mechanics Bank
                                                                                                   Account:             ******9566 - Checking Account
Taxpayer ID #: **-***9590                                                                          Blanket Bond:        $33,064,316.00 (per case limit)
Period Ending: 12/19/19                                                                            Separate Bond: N/A

   1            2                           3                                       4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                           Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From                  Description of Transaction                T-Code              $                  $       Account Balance
01/31/13       {2}       Beneficial Bank                     Money from accounts at Beneficial Bank           1129-000             19,151.14                                19,151.14
02/28/13                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        22.03         19,129.11
03/29/13                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        26.59         19,102.52
04/30/13                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        29.30         19,073.22
                                                             Adjustment
05/31/13                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        28.34         19,044.88
06/28/13                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        25.56         19,019.32
07/31/13                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        30.08         18,989.24
08/30/13                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        27.31         18,961.93
09/30/13                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        26.36         18,935.57
10/31/13                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        29.96         18,905.61
11/29/13                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        25.37         18,880.24
12/18/13      101        ATKINSON & DeBARTOLO, P.C.          BOND PREMIUM PAYMENT ON LEDGER                   2300-000                                        22.70         18,857.54
                                                             BALANCE AS OF 12/18/2013 FOR CASE
                                                             #12-26775, Bond Premium payment for
                                                             2014-2015 using ledger balance as of 12/18/13
12/31/13                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        29.86         18,827.68
01/31/14                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        27.98         18,799.70
02/28/14                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        25.23         18,774.47
03/31/14                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        26.10         18,748.37
04/30/14                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        28.76         18,719.61
05/05/14      102        Arecon LTD                          Payment for cleaning of property                 3992-001                                     2,000.00         16,719.61
05/30/14                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        26.73         16,692.88
06/30/14                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        23.20         16,669.68
07/31/14      103        Arecon, LTD                         Costs advanced for cleanup of property 234       3992-000                                     2,785.00         13,884.68
                                                             Route 130, Bordentown, NJ 08505
07/31/14                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        26.37         13,858.31
08/29/14                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        20.06         13,838.25
09/30/14                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        21.22         13,817.03
10/31/14                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        20.53         13,796.50
11/28/14                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        17.85         13,778.65
12/31/14                 Rabobank, N.A.                      Bank and Technology Services Fee                 2600-000                                        22.46         13,756.19
01/21/15      104        International Surities, LTD.        BOND PREMIUM PAYMENT ON LEDGER                   2300-004                                         9.02         13,747.17
                                                             BALANCE AS OF 01/21/2015 FOR CASE
                                                             #12-26775, Re-imburse A&D for 2015 bond
                                                             payment
                                                             Voided on 01/23/15


                                                                                                      Subtotals :                 $19,151.14              $5,403.97
{} Asset reference(s)                                                                                                                        Printed: 12/19/2019 02:18 PM        V.14.60
                    Case 12-26775-KCF                     Doc 72       Filed 01/16/20 Entered 01/16/20 14:39:32                                              Desc Main
                                                                      Document     Page 10 of 14
                                                                                                                                                                            Exhibit 9


                                                                                 Form 2                                                                                     Page: 2

                                                       Cash Receipts And Disbursements Record
Case Number:        12-26775-KCF                                                                Trustee:            Bunce D. Atkinson, Trustee (500070)
Case Name:          111 GLENDALE DRIVE, INC.                                                    Bank Name:          Mechanics Bank
                                                                                                Account:            ******9566 - Checking Account
Taxpayer ID #: **-***9590                                                                       Blanket Bond:       $33,064,316.00 (per case limit)
Period Ending: 12/19/19                                                                         Separate Bond: N/A

   1            2                          3                                      4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                       Receipts         Disbursements    Checking
  Date      Check #        Paid To / Received From                 Description of Transaction              T-Code              $                   $       Account Balance
01/23/15      104       International Surities, LTD.        BOND PREMIUM PAYMENT ON LEDGER                 2300-004                                         -9.02       13,756.19
                                                            BALANCE AS OF 01/21/2015 FOR CASE
                                                            #12-26775, Re-imburse A&D for 2015 bond
                                                            payment
                                                            Voided: check issued on 01/21/15
01/23/15      105       ATKINSON & DeBARTOLO, P.C.          BOND PREMIUM PAYMENT ON LEDGER                 2300-004                                          8.98       13,747.21
                                                            BALANCE AS OF 01/23/2015 FOR CASE
                                                            #12-26775, Reimburse A&D for 2015 Bond
                                                            payment
                                                            Voided on 01/23/15
01/23/15      105       ATKINSON & DeBARTOLO, P.C.          BOND PREMIUM PAYMENT ON LEDGER                 2300-004                                         -8.98       13,756.19
                                                            BALANCE AS OF 01/23/2015 FOR CASE
                                                            #12-26775, Reimburse A&D for 2015 Bond
                                                            payment
                                                            Voided: check issued on 01/23/15
01/23/15      106       ATKINSON & DeBARTOLO, P.C.          BOND PREMIUM PAYMENT ON LEDGER                 2300-000                                          9.76       13,746.43
                                                            BALANCE AS OF 01/23/2015 FOR CASE
                                                            #12-26775, Reimburse A&D for 2015 bond
                                                            payment
01/30/15                Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         19.78       13,726.65
02/27/15                Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         18.42       13,708.23
03/24/15                International Sureties              Bond Refund                                    2300-000                                         -3.89       13,712.12
03/31/15                Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         21.03       13,691.09
04/30/15                Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         19.69       13,671.40
05/29/15                Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         19.00       13,652.40
06/30/15                Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         20.94       13,631.46
07/31/15                Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         20.25       13,611.21
08/31/15                Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         18.92       13,592.29
09/30/15                Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         20.85       13,571.44
10/30/15                Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         19.51       13,551.93
11/30/15                Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         18.84       13,533.09
12/31/15                Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         21.41       13,511.68
01/13/16      107       ATKINSON & DeBARTOLO, P.C.          BOND PREMIUM PAYMENT ON LEDGER                 2300-000                                          6.06       13,505.62
                                                            BALANCE AS OF 01/01/2016 FOR CASE
                                                            #12-26775, Reimbursement for Bond 01/01/16
                                                            to 01/01/17 #016026385
01/29/16                Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         18.73       13,486.89
03/01/16                Rabobank, N.A.                      Bank and Technology Services Fee               2600-000                                         18.69       13,468.20


                                                                                                Subtotals :                          $0.00                $278.97
{} Asset reference(s)                                                                                                                    Printed: 12/19/2019 02:18 PM        V.14.60
                    Case 12-26775-KCF                       Doc 72       Filed 01/16/20 Entered 01/16/20 14:39:32                                                   Desc Main
                                                                        Document     Page 11 of 14
                                                                                                                                                                                     Exhibit 9


                                                                                    Form 2                                                                                           Page: 3

                                                    Cash Receipts And Disbursements Record
Case Number:         12-26775-KCF                                                                       Trustee:            Bunce D. Atkinson, Trustee (500070)
Case Name:           111 GLENDALE DRIVE, INC.                                                           Bank Name:          Mechanics Bank
                                                                                                        Account:            ******9566 - Checking Account
Taxpayer ID #: **-***9590                                                                               Blanket Bond:       $33,064,316.00 (per case limit)
Period Ending: 12/19/19                                                                                 Separate Bond: N/A

   1            2                           3                                           4                                               5                     6                  7

 Trans.     {Ref #} /                                                                                                               Receipts          Disbursements    Checking
  Date      Check #         Paid To / Received From                  Description of Transaction                    T-Code              $                    $       Account Balance
03/31/16                 Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        21.25         13,446.95
04/13/16       {3}       Riverstone Claim                    Payment of claim                                      1229-000              1,973.44                                15,420.39
04/29/16                 Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        20.15         15,400.24
05/20/16       {3}       Allianz, Fireman's Fund Ins. Co.    Partial payment of claim                              1229-000            26,160.45                                 41,560.69
05/31/16                 Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        27.60         41,533.09
06/08/16      108        ATKINSON & DeBARTOLO, P.C.          Paid per Order dated 12/7/15                          3110-000                                    5,402.25          36,130.84
06/08/16      109        ATKINSON & DeBARTOLO, P.C.          Paid per Order dated 12/7/15                          3120-000                                       428.35         35,702.49
06/30/16                 Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        59.68         35,642.81
07/01/16      110        ATKINSON & DeBARTOLO, P.C.          Paid per Order 12/7/15                                3110-000                                   12,734.25          22,908.56
07/05/16       {3}       Riverstone Claim Payment            To cover underpayment of Asset #3                     1229-000                 228.72                               23,137.28
07/06/16     111 {3}     Riverstone Claims Managment         Overpayment to Tyler & Carmeli on Arecon              1229-000                 -346.81                              22,790.47
                                                             Invoices
07/29/16                 Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        35.49         22,754.98
08/16/16      112        Arecon LTD                          Paid per Order dated 11/16/15                         3992-000                                    9,000.00          13,754.98
08/16/16      113        Arecon LTD                          Paid per Order dated 11/16/15                         3992-000                                    2,991.58          10,763.40
08/31/16                 Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        29.02         10,734.38
09/29/16       {3}       Riverstone Claim Payment JNL        Potential Insurance Claim for cleanup of              1229-000                 697.88                               11,432.26
                         160929 20065857 33339               property
09/30/16                 Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        15.42         11,416.84
10/04/16       {3}       Fireman's Fund Insurance Comapny partial payment of claim                                 1229-000              7,022.49                                18,439.33
10/04/16       {3}       Fireman's fund                      partial payment of claim                              1229-000              1,951.35                                20,390.68
10/31/16                 Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        26.12         20,364.56
11/30/16                 Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                        31.16         20,333.40
12/08/16       {3}       Commerce and Industry Insurance     insurance claim for cleanup of property               1229-000           132,393.81                             152,727.21
                         Company
12/21/16      114        Arecon LTD                          Paid per Order dated 11/16/15                         3992-000                                   14,003.70      138,723.51
12/30/16                 Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                       161.43     138,562.08
01/03/17       {3}       Allianz, Fireman's Fund Ins. Co.    Partial payment of claim                              1229-000                 327.43                           138,889.51
01/10/17       {3}       Commerce and Industry Insurance     Allocation - NJDEP Annual Site Remediation            1229-000              7,864.93                            146,754.44
                         Company                             Fee prior years
01/10/17       {3}       Fireman's Fund Insurance Co.        Payment for asset #3                                  1229-000                 220.50                           146,974.94
01/31/17                 Rabobank, N.A.                      Bank and Technology Services Fee                      2600-000                                       220.72     146,754.22
02/06/17      115        ATKINSON & DeBARTOLO, P.C.          BOND PREMIUM PAYMENT ON LEDGER                        2300-000                                        63.45     146,690.77
                                                             BALANCE AS OF 01/31/2017 FOR CASE
                                                             #12-26775
02/27/17       {3}       Commerce and Industry Insurance     Allocation - Arecon Invoices                          1229-000              4,626.57                            151,317.34
                         Company


                                                                                                        Subtotals :                  $183,120.76            $45,271.62
{} Asset reference(s)                                                                                                                             Printed: 12/19/2019 02:18 PM        V.14.60
                    Case 12-26775-KCF                      Doc 72      Filed 01/16/20 Entered 01/16/20 14:39:32                                                     Desc Main
                                                                      Document     Page 12 of 14
                                                                                                                                                                                    Exhibit 9


                                                                                   Form 2                                                                                           Page: 4

                                                    Cash Receipts And Disbursements Record
Case Number:         12-26775-KCF                                                                       Trustee:            Bunce D. Atkinson, Trustee (500070)
Case Name:           111 GLENDALE DRIVE, INC.                                                           Bank Name:          Mechanics Bank
                                                                                                        Account:            ******9566 - Checking Account
Taxpayer ID #: **-***9590                                                                               Blanket Bond:       $33,064,316.00 (per case limit)
Period Ending: 12/19/19                                                                                 Separate Bond: N/A

   1            2                         3                                           4                                                 5                     6                 7

 Trans.     {Ref #} /                                                                                                               Receipts         Disbursements    Checking
  Date      Check #         Paid To / Received From                 Description of Transaction                     T-Code              $                   $       Account Balance
02/27/17      116        Arecon LTD                         Remediation of real property                           3992-000                                    7,000.00     144,317.34
02/28/17                 Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                       196.94    144,120.40
03/31/17                 Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                       214.53    143,905.87
04/17/17      117        Tyler & Carmeli, PC                Special Counsel fees as per 4/17/17 Order              3210-000                                   61,040.65         82,865.22
04/17/17      118        ATKINSON & DeBARTOLO, P.C.         Attorney Fees as per 4/17/17 Order                     3110-000                                    6,763.00         76,102.22
04/17/17      119        ATKINSON & DeBARTOLO, P.C.         Attorney expenses as per 4/17/17 Order                 3120-000                                        36.54        76,065.68
04/17/17      120        Arecon LTD                         fees as per 4/17/17 Order                              3992-000                                    4,857.55         71,208.13
04/17/17      121        Arecon LTD                         expenses as per 4/17/17 Order                          3992-000                                        45.00        71,163.13
04/28/17                 Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                       179.59        70,983.54
05/12/17       {3}       Riverstone Claim Payment JNL       potential insurance claim for cleaning of              1229-000                 134.80                              71,118.34
                         170512 20065857 45362              property Arecon inoices
05/15/17       {3}       Commerce and Industry Insurance    Allocation - NJDEP Annual Site Remediation             1229-000              1,714.00                               72,832.34
                         Company                            Fee Arecon Invoice
05/19/17       {3}       Fireman's Fund                     Arecon Invoice16-46054-12                              1229-000                 425.26                              73,257.60
05/30/17      122        Treasurer- State of New Jersey     Annual Site Remediation Fee                            2420-000                                   16,715.00         56,542.60
05/31/17                 Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                       113.84        56,428.76
06/05/17       {3}       Commerce and Industry Insurance    Allocation - NJDEP Annual Site Remediation             1229-000              2,294.45                               58,723.21
                         Company                            Fee
06/27/17       {3}       Fireman's Fund Insurance           ARM US 15.08 of USEPA 4.4.17 charges,of                1229-000                 569.27                              59,292.48
                                                            annual site remediation fee
06/30/17                 Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                        88.66        59,203.82
07/31/17                 Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                        82.31        59,121.51
08/31/17                 Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                        93.54        59,027.97
09/29/17                 Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                        82.07        58,945.90
10/31/17                 Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                        90.43        58,855.47
11/30/17                 Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                        84.65        58,770.82
12/29/17                 Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                        81.71        58,689.11
01/16/18      123        ATKINSON & DeBARTOLO, P.C.         BOND PREMIUM PAYMENT ON LEDGER                         2300-000                                        44.48        58,644.63
                                                            BALANCE AS OF 01/16/2018 FOR CASE
                                                            #12-26775, 01/01/18-01/01/19
                                                            Bond#016026385
01/31/18                 Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                        92.82        58,551.81
02/28/18                 Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                        78.60        58,473.21
03/30/18                 Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                        84.10        58,389.11
04/23/18      124        Treasurer-State of New Jersey      Invoice# 180354220-annual site remediation             2990-000                                    3,365.00         55,024.11
                                                            fee
04/30/18                 Rabobank, N.A.                     Bank and Technology Services Fee                       2600-000                                        81.18        54,942.93


                                                                                                        Subtotals :                    $5,137.78        $101,512.19
{} Asset reference(s)                                                                                                                            Printed: 12/19/2019 02:18 PM        V.14.60
                    Case 12-26775-KCF                Doc 72      Filed 01/16/20 Entered 01/16/20 14:39:32                                                Desc Main
                                                                Document     Page 13 of 14
                                                                                                                                                                         Exhibit 9


                                                                              Form 2                                                                                     Page: 5

                                                 Cash Receipts And Disbursements Record
Case Number:        12-26775-KCF                                                             Trustee:            Bunce D. Atkinson, Trustee (500070)
Case Name:          111 GLENDALE DRIVE, INC.                                                 Bank Name:          Mechanics Bank
                                                                                             Account:            ******9566 - Checking Account
Taxpayer ID #: **-***9590                                                                    Blanket Bond:       $33,064,316.00 (per case limit)
Period Ending: 12/19/19                                                                      Separate Bond: N/A

   1            2                         3                                    4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                    Receipts        Disbursements    Checking
  Date      Check #        Paid To / Received From            Description of Transaction                T-Code              $                  $       Account Balance
05/31/18                Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        88.38        54,854.55
06/21/18      125       Tyler & Carmeli, P.C.         as per 6/21/2018 Order                            3210-000                                    6,892.59         47,961.96
06/21/18      126       Tyler & Carmeli, P.C.         as per 6/21/2018 Order                            3220-000                                        47.92        47,914.04
06/21/18      127       ATKINSON & DeBARTOLO, P.C.    as per 6/21/218 Order                             3110-000                                   12,396.00         35,518.04
06/21/18      128       ATKINSON & DeBARTOLO, P.C.    as per 6/21/2018 Order                            3120-000                                        42.66        35,475.38
06/29/18                Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        75.07        35,400.31
07/31/18                Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        57.97        35,342.34
08/31/18                Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        52.52        35,289.82
09/28/18                Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        27.07        35,262.75
10/31/18                Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        31.88        35,230.87
11/30/18                Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        28.95        35,201.92
12/31/18                Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        27.96        35,173.96
01/31/19                Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        31.80        35,142.16
02/04/19      129       ATKINSON & DeBARTOLO, P.C.    as per 1/18/2019 Order                            3110-000                                    1,640.00         33,502.16
02/04/19      130       ATKINSON & DeBARTOLO, P.C.    as per 1/18/2019 Order                            3120-000                                       127.74        33,374.42
02/28/19                Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        25.84        33,348.58
03/29/19                Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        26.49        33,322.09
04/30/19                Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        29.21        33,292.88
05/31/19                Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        28.27        33,264.61
06/06/19      131       ATKINSON & DeBARTOLO, P.C.    BOND PREMIUM PAYMENT ON LEDGER                    2300-000                                         9.90        33,254.71
                                                      BALANCE AS OF 02/05/2019 FOR CASE
                                                      #12-26775
06/28/19                Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        25.51        33,229.20
07/31/19                Rabobank, N.A.                Bank and Technology Services Fee                  2600-000                                        30.03        33,199.17
11/25/19      132       Bunce D. Atkinson, Trustee    Dividend paid 100.00% on $13,620.48,              2100-000                                   13,620.48         19,578.69
                                                      Trustee Compensation; Reference:
11/25/19      133       Arecon, Ltd.                  Dividend paid 24.57% on $79,679.38; Claim#        4220-000                                   19,578.69                0.00
                                                      2; Filed: $79,679.38; Reference:

                                                                           ACCOUNT TOTALS                                  207,409.68            207,409.68                $0.00
                                                                                   Less: Bank Transfers                           0.00                   0.00
                                                                           Subtotal                                        207,409.68            207,409.68
                                                                                   Less: Payments to Debtors                                             0.00
                                                                           NET Receipts / Disbursements                   $207,409.68        $207,409.68




{} Asset reference(s)                                                                                                                 Printed: 12/19/2019 02:18 PM        V.14.60
                    Case 12-26775-KCF                Doc 72    Filed 01/16/20 Entered 01/16/20 14:39:32                                          Desc Main
                                                              Document     Page 14 of 14
                                                                                                                                                                   Exhibit 9


                                                                      Form 2                                                                                       Page: 6

                                               Cash Receipts And Disbursements Record
Case Number:        12-26775-KCF                                                       Trustee:            Bunce D. Atkinson, Trustee (500070)
Case Name:          111 GLENDALE DRIVE, INC.                                           Bank Name:          Mechanics Bank
                                                                                       Account:            ******9566 - Checking Account
Taxpayer ID #: **-***9590                                                              Blanket Bond:       $33,064,316.00 (per case limit)
Period Ending: 12/19/19                                                                Separate Bond: N/A

   1            2                       3                               4                                              5                     6                 7

 Trans.     {Ref #} /                                                                                              Receipts        Disbursements    Checking
  Date      Check #        Paid To / Received From        Description of Transaction              T-Code              $                  $       Account Balance


                                                                                                                         Net             Net                   Account
                                                                      TOTAL - ALL ACCOUNTS                             Receipts     Disbursements              Balances

                                                                      Checking # ******9566                          207,409.68            207,409.68                 0.00

                                                                                                                    $207,409.68        $207,409.68                   $0.00




{} Asset reference(s)                                                                                                           Printed: 12/19/2019 02:18 PM        V.14.60
